In an action to recover commissions allegedly due under a contract of employment, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered October 18, 1965, after a nonjury trial and upon the court’s decision dismissing the complaint on the merits. Judgment reversed on the facts and new trial granted, with costs to abide the event. Findings of fact inconsistent herewith are reversed. The finding that plaintiff was entitled to commissions from gross sales only with respect to defendant Metavac, Inc., *668and not as to the sales of George Fadel, doing business as Lenscote Company, is against the weight of the credible evidence. We hold that a new trial upon all the issues is required. Christ, Hill and Benjamin, JJ., concur; Ughetta, Acting P. J., and Rabin, J., dissent and vote to affirm the judgment.